COURT OF APPEALS FOR THE
                                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                      01-13-00980-CR
Style:                             Reynaldo Espinoza
                                   v. The State of Texas
Date motion filed*:                January 6, 2014
Type of motion:                    Motion for extension of time to file the court reporter’s record
Party filing motion:               Appellant
Document to be filed:              Reporter’s record

Is appeal accelerated?        No

If motion to extend time:
         Original due date:                                November 12, 2013
         Number of previous extensions granted:                           Current Due date:
         Date Requested:                                   January 31, 2014

Ordered that motion is:

                   Granted
                    If document is to be filed, document due:
                   The Court will not grant additional motions to extend time absent extraordinary circumstances.
                   Denied
                   Dismissed (e.g., want of jurisdiction, moot)
                   Other: _____________________________________
          On January 21, 2014, the Court granted the court reporter’s request for an extension of time to file the reporter’s
          Record. See TEX. R. APP. P. 35.3(c). The reporter’s record is due to be filed on February 10, 2014. Accordingly,
          appellant’s motion is dismissed.
          .




Judge’s signature: /s/ Justice Jim Sharp
                                                            Acting for the Court

Panel consists of      ____________________________________________

Date: February 4, 2014




November 7, 2008 Revision